DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 10 and 11 objected to because of the following informalities:  Applicant is advised to revise and correct the  spelling errors in these claims, ex: “dront”, “inslation” and “teh”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1,  the closest prior art of record,  Van Winkle,  discloses a downlight apparatus (figs. 3,29-31,25-37,41), a light source(152,172,282,288,); a driver box(3) for storing a drive(not shown, other embodiments of the driver box do show a driver, (Figs. 29-32,25-37,41,), wherein the driver is connected to an external power source to generate a driving current to the light source(86,para. 0067, 0072), wherein the driver box has a wall with an installation escape(57); a light housing (1) with a light holder and a rim(45,42), wherein the light source is stored in the light holder(25, Fig. 3), wherein the rim defines a light opening for a light of the light source to escape(fig. 3); and a stop unit fixed(51) to the installation escape, wherein the stop unit(51,53) has a switch holder(figs. 8-10), wherein a manual switch is placed in the switch holder (51-53). Van Winkle, although teaching an enlarged wire head connected to a power wire (86 and . 
Conclusion
This application is in condition for allowance except for the following formal matters: 
As shown above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875